Case 2:19-mc-00083-CAS-E Document 21-1 Filed 07/29/19 Page 1 of 3 Page ID #:184




                   EXHIBIT 1
Case
 Case2:19-mc-00083-CAS-E
      2:19-mc-00083-CAS-E Document
                           Document21-1
                                    19 Filed
                                        Filed07/26/19
                                              07/29/19 Page
                                                        Page12ofof23 Page
                                                                      PageID
                                                                           ID#:175
                                                                              #:185




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                            CENTRAL DISTRICT OF CALIFORNIA

 9                                      WESTERN DIVISION

10

11 IN RE SUBPOENA TO JOSEPH                          Misc. Case No. 2:19-MC-00083-CAS-Ex
   VAUGHN PERLING
12                                                   Underlying Litigation:
   IRA KLEIMAN, as the personal                      Case No. 9:18-cv-80176-BB
13 representative of the Estate of David             United States District Court
   Kleiman, and W&K Info Defense                     Southern District of Florida
14 Research, LLC,
                                                     [DISCOVERY MATTER]
15                  Plaintiffs,
                                                     [PROPOSED] ORDER GRANTING
16          v.                                       MOTION TO EXTEND TIME TO SEEK
                                                     CONTEMPT ORDER
17 CRAIG WRIGHT,

18                  Defendant.
19

20                                      [PROPOSED] ORDER

21          This matter came before the Court on a Motion to Extend Time to Seek Contempt

22 Order, filed by Ira Kleiman, as personal representative of the Estate of David Kleiman, and

23 W&K Info Defense Research, LLC (collectively “Movants”). Movants sought (1) a 49-day

24 continuance of the contempt hearing scheduled for August 12, 2019, and (2) to extend the

25 briefing schedule set forth in the Court’s July 8, 2019 order as follows: the deadlines to file

26 and serve the motion by September 3, the opposition by September 10, and the reply by

27 September 16.

28
     [PROPOSED] ORDER GRANTING MOTION TO EXTEND                        Case No. 2:19-MC-00083-CAS-E
     TIME TO SEEK CONTEMPT ORDER
Case
 Case2:19-mc-00083-CAS-E
      2:19-mc-00083-CAS-E Document
                           Document21-1
                                    19 Filed
                                        Filed07/26/19
                                              07/29/19 Page
                                                        Page23ofof23 Page
                                                                      PageID
                                                                           ID#:176
                                                                              #:186




 1         Due and adequate notice having been given to the parties, and the Court having

 2 considered all papers filed and proceedings had herein, and good causes appearing, the Court

 3 hereby ORDERS:

 4         1. Movants’ Motion to Extend Time to Seek Contempt Order is GRANTED;

 5         2. The contempt hearing scheduled for August 12, 2019 is continued to September 30,

 6 2019, at 10:00 A.M.; and

 7         3. The briefing schedule for Movants’ motion for contempt set forth in the Court’s July

 8 8, 2019 order is extended as follows: the motion shall be due on or before September 3, 2019,

 9 the opposition shall be due on or before September 10, and the reply shall be due on or before

10 September 16.

11         IT IS SO ORDERED.

12

13 Dated: July 26, 2019                            ___
                                                   HON. CHRISTINA A. SNYDER
14                                                 U.S. DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -1-
     [PROPOSED] ORDER GRANTING MOTION TO EXTEND                     Case No. 2:19-MC-00083-CAS-E
     TIME TO SEEK CONTEMPT ORDER
